[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de VISITATION JUDGMENT
The court enters the following judgment.
The plaintiff father shall visit with his children on the following schedule, all visits to take place at his mother's home.
  1. The father shall visit with his children on September 8, 2002 from 2:00 p.m. to 7:00 p.m. He shall pick up the children at their mother's home and shall return them to her.
  2. On the following weekend the father shall pick up the children on Saturday, September 14 and return the children on Monday the 16 at 7:00 p.m.
  3. On the next three weekends the father's visits shall be on each Saturday from 2:00 p.m. to 7:00 p.m.
  4. On October 12 the next overnight visit shall take place. If the father is not required to work on Columbus Day, he may keep the children until Monday night at 7:00 p.m.
  5. On the next three weekends the father's visits shall be from 2:00 p.m. to 7:00 p.m. on each Saturday.
  6. On November 9 the next overnight visit shall take place. If the father is not required to work on Veteran's Day he may keep the children until Monday night at 7:00 p.m.
CT Page 11515
  7. On the next two weekends the father's visits shall be from 2:00 p.m. to 7:00 p.m. on each Saturday.
  8. The Thanksgiving weekend is awarded to the defendant mother. If she is home on the 30 the Saturday 2:00 p.m. to 7:00 p.m. visit shall take place. If she is out of state there will be no visit.
  9. The father shall have an overnight visit on December 7 through December 8.
  10. The next two weekends shall be Saturday 2:00 p.m. to 7:00 p.m. visits.
  11. The defendant mother shall have the right to take the children out of state during the Christmas period and no visit is ordered.
  12. The father shall have the children on New Year's Day and on the following weekend for a Saturday overnight visit.
  13. Thereafter, the father shall have the children for weekend visits, alternating a week on Saturday from 2:00 p.m. to 7:00 p.m. and the following weekend for an overnight visit.
Any additional visits or expansion on this modification schedule shall require a further hearing.
HARRIGAN, J.T.R. CT Page 11516